DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-16, 18, and 38-39 are pending (claim set as filed on 04/05/2021).
	
Priority
	This application filed on 10/27/2017 has a provisional application no. 62/414,876 filed on 10/31/2016.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021 and 02/19/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawal of Rejections
The response and amendments filed on 04/05/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Response to Amendment
Applicant’s amendments and arguments filed on 04/05/2021 have been considered sufficient to overcome the previous office action’s anticipation rejection by Jonkers because Jonkers does not teach the amended limitation of “wherein removing comprises filtration, vacuum-assisted filtration, or a combination thereof”. Therefore, said anticipation rejection has been withdrawn necessitated by Applicant’s amendments.
However, upon further consideration and an updated search of the prior arts, a new grounds of rejection is set forth below with Jonkers remaining applicable as a primary reference and the claim’s amended limitation would have been obvious in view of Berlin. In other words, the claimed invention would have been obvious over Jonkers in view of Berlin for the reasons explained below. In particular, the secondary reference of Berlin teaches the removal of excess liquid phase by filtration (see Berlin at ¶ [0077]).

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-16, 18, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jonkers (US 2017/0190620 A1, which has a WO 2016/010434 publication date of 01/21/2016 and is cited in the IDS filed on 01/31/2018) in view of Berlin (US 2017/0015832 A1, which has a PCT filing date of 03/02/2015). 
Regarding base claim 1 and claim 3, Jonkers teaches a process for the production of cementitious material, comprising mixing cement starting materials, a healing agent and a fibrous reinforcing material, wherein the healing agent comprises bacterial material, and wherein the fibrous reinforcing material comprises a biodegradable polymer (see abstract & ¶ [0001], [0008]). Jonkers discloses the cement starting material includes cement and water and may further include aggregate such as gravel and/or sand (see ¶ [0036]-[0037]). Jonkers teaches a process wherein bacterial material and polymeric material were added and mixed into the cement starting material (bacteria-amended water suspension, i.e.: an aqueous medium) with a 28 day incubation period (see ¶ [0050]-[0055], [0060]). 
Regarding claim 2, Jonkers teaches the healing agent may comprise one or more of a silicate source, a calcium salt such as calcium nitrate, and a nutrient for bacteria (see ¶ [0025]). Examples of organic and/or calcium containing compounds are organic calcium salts, such as 
Regarding claim 4, Jonkers’ concrete mixture does not contain urea (see ¶ [0059]-[0063]). 
Regarding claims 5 and 18 pertaining to the bacteria spores and/or vegetative cells, Jonkers teaches bacteria are provided in dried (powder) form and can be either lyophilized vegetative cells or dried bacterial spores (see ¶ [0027]-[0028]). Specific species such as ureolytic and other types of calcite producing bacteria can actually be useful as a tool to repair surface cracks in concrete (see ¶ [0005]). Bacteria are selected from the group of Planococcus, Bacillus and Sporosarcina and the amount of healing agent is dependent on the healing agent used but at a maximum of 10% of the total weight (see ¶ [0029]-[0030], [0039]).
Regarding claims 6-9 pertaining to the incubation conditions, Jonkers teaches “in an experimental test concrete specimens based on incorporated seaweed-derived protein polymer based fibres (SeaCell) were cracked, and subsequently submerged in bacteria-amended water suspension, after which mineral formation due to metabolic conversion of incorporated polymer fibres after 28 days incubation period was studied” (see ¶ [0055]-[0056]). Claim interpretation: since Jonkers discloses an incubation of 28 days, it would have been performed or encompasses the claimed days. Moreover, Jonkers is silent on the temperature but as discussed above, it would meet the claimed ‘about’ conditions. Regarding the pH, a physiological pH is interpreted to be slightly alkaline and therefore, Jonkers meets the limitation because Jonkers discloses performing the process in alkaline conditions (see ¶ [0016], [0022]-[0025], [0051]). 
claims 10-12 pertaining to the binding agent, Jonkers teaches the biodegradable polymer is selected from the group consisting of polysaccharides, such as one or more of alginate, chitin and chitosan (see ¶ [0016]). Claim interpretation: since Jonkers discloses the claimed elements, then it should meet the claim’s functional adhesion properties (MPEP 2112.01). 
Regarding claim 13, Jonkers teaches (a) cement, and (b) one of more of slag, ash, limestone and sand selected from the range of 0.2:100-10:100, and/or having a weight ratio of fibrous reinforcing material to (a) cement, and (b) one of more of slag, ash, limestone and sand (see ¶ [0011]).
Regarding claims 14-16, Jonkers teaches the term textile refers to an aggregate or woven unit comprising a plurality of individual fibers (which individual fibers have (average) diameters selected from the range of 5-750 μm, and having (average) lengths selected from the range of 50 μm-150 mm) (see ¶ [0009]-[0010], [0018]-[0020], [0062]).
Regarding claims 38-39, claim interpretation: the disclosure of Jonkers is considered to meet the claim’s “wherein” clauses because Jonkers teaches an aqueous medium comprising nutrients (see ¶ [0031]) and further teaches the bacterial material is a bacterial spore of a bacterium (see ¶ [0027]). Moreover, base claim 1 merely requires “an aqueous medium” which under the broadest reasonable interpretation, at minimum means just water and does not specify what ingredient provides the aqueous medium with the capability to stimulate spore formation or maintain viability. In this case, burden is shifted to the Applicant to distinguish the features presented in the claims for its functional limitation.  
	However, Jonkers does not teach: wherein removing comprises filtration, vacuum-assisted filtration, or a combination thereof (claim 1’s last limitation).
Berlin’s general disclosure relates to compositions and processes for improving properties of filler material (see ¶ [0003]). Fillers are inert minerals commonly used in a number of products such as composites, cements, concrete, sealants, etc. (see ¶ [0007], [0040]). Berlin teaches “when performed separately from a manufacturing process, the process can be performed in batch or in continuous reactors. The modified filler material is recovered by centrifugation, filtration, drying or by settling and removal of excess liquid phase” (see ¶ [0077]). Berlin teaches the composition may contain a compound, the compound is a fungicide such as bacteria or bacterial spore such as Bacillus (see ¶ [0154]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform filtration for the removal of excess liquid phase to recover materials such as taught by Berlin in the method of Jonkers. The primary reference of Jonkers recognizes that the bacterial materials need to be in an initial dried state or dried form which is to be mixed with water at the time of use (see Jonkers at ¶ [0027]-[0028], [0048]). Thus, the ordinary artisan would have been motivated to do so is because the process of removing excess aqueous phase via filtration to recover a concentrated material is a readily well-known and routine practice in the art as evident by Berlin. Moreover, the MPEP at 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. In other words, filtration to dehydrate or remove excess aqueous phase is a common and readily predictable step already well-known. The ordinary artisan would have had a reasonable expectation of success is because both Jonkers and Berlin in the same field of endeavor directed to building filler materials such as cements, concrete, etc. and bacterial spores. 

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653